DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The compounds named in paragraphs [0012], [0031] and [0045]-[0048] include many misspellings.  The offending portion of the name is bolded in the following excerpts.  In many cases it appears as though the letter h has been omitted such that methyl and ethyl erroneously appears as “metyl” and “etyl”, respectively.  Other instances involve the use of “-proth-” as in -triprothoxysilane.  Additionally, the use of  “-proeth-” appears in paragraphs [0012] and [0031].  Furthermore, in all instances where the compound name begins with “beta-(3,4…)” the closing parenthesis provided at the end of the name is missing an associated opening parenthesis. 

[0012] In a preferred embodiment of the present invention, the epoxy-based silicon compound has an epoxy bond in its molecular structure, and the epoxy-based silicon compound includes at least one selected from the group consisting of gamma-Glycidoxymetyltrimethoxysilane, gamma-Glycidoxyethyltrimethoxysilane,
gamma-Glycidoxypropyltrimethoxysilane,
gamma-Glycidoxymetyltriethoxysilane,
metyltriprothoxysilane,
gamma-Glycidoxyethyltriethoxysilane,
gamma-Glycidoxyethyltriprothoxysilane,
gamma-Glycidoxypropyltriethoxysilane,
gamma-Glycidoxypropyltriprothoxysilane,
beta-(3,4-Epoxycyclohexyl)metyltrimethoxysilane),
beta-(3,4-Epoxycyclohexyl)etyltrimethoxysilane),
beta-(3,4-Epoxycyclohexyl)propyltrimethoxysilane),
beta-(3,4-Epoxycyclohexyl)metyltriethoxysilane),
beta-(3,4-Epoxycyclohexyl)metyltriprothoxysilane),
beta-(3,4-Epoxycyclohexyl)etyltriethoxysilane),
beta-(3,4-Epoxycyclohexyl)etyltriproethoxysilane),
beta-(3,4-Epoxycyclohexyl)propyltriethoxysilane), and
beta-(3,4-Epoxycyclohexyl)propyltriprothoxysilane).

[0031] The epoxy-based silicon compound may be any one selected from the group consisting of gamma-Glycidoxymetyltrimethoxysilane, gamma-Glycidoxyethyltrimethoxysilane,
gamma-Glycidoxypropyltrimethoxysilane,
gamma-Glycidoxymetyltriethoxysilane,
gamma-Glycidoxymetyltriprothoxysilane,
gamma-Glycidoxyethyltriethoxysilane,
prothoxysilane,
gamma-Glycidoxypropyltriethoxysilane,
gamma-Glycidoxypropyltriprothoxysilane,
beta-(3,4-Epoxycyclohexyl)metyltrimethoxysilane),
beta-(3,4-Epoxycyclohexyl)etyltrimethoxysilane),
beta-(3,4-Epoxycyclohexyl)propyltrimethoxysilane),
beta-(3,4-Epoxycyclohexyl)metyltriethoxysilane),
beta-(3,4-Epoxycyclohexyl)metyltriprothoxysilane),
beta-(3,4-Epoxycyclohexyl)etyltriethoxysilane),
beta-(3,4-Epoxycyclohexyl)etyltriproethoxysilane),
beta-(3,4-Epoxycyclohexyl)propyltriethoxysilane), and
beta-(3,4-Epoxycyclohexyl)propyltriprothoxysilane).

[0045] B-2: glycidoxyetyltriethoxysilane 
[0046] B-3: gamma-Glycidoxymethyltrimetoxysilane
[0047] B-4: gamma-Glycidoxypropyltriprothoxysilane 
[0048] B-5: beta-(3,4-Epoxycyclohexyl)etyltrimethoxysilane)
  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 12 each recite “beta-(3,4-Epoxycyclohexyl)etyltriproethoxysilane)”.  The “-proeth-” portion of this name leads to the indefiniteness as such nomenclature is unknown to the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication 2015/0247087 as filed by Kamimura et al. (hereinafter, Kamimura).

Regarding claims 1, 5 and 6, Kamimura teaches a composition comprising an inorganic acid (HNO3), an epoxy-based silicon compound (glycidoxypropyltriethoxysilane), and water.  See, for example, the compositions of Tests 714 and 715 form TABLE 7 of Kamimura:


    PNG
    media_image1.png
    36
    450
    media_image1.png
    Greyscale

						
    PNG
    media_image2.png
    79
    341
    media_image2.png
    Greyscale

Regarding claim 2, Kamimura teaches the composition comprises a fluorine compound (H2SiF6).

Regarding claims 9-14, as Kamimura anticipates the claimed composition the composition of Kamimura is expected to have the same properties and to achieve the same results as the claimed composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamimura as applied above to claim 6.

Kamimura does not explicitly teach using both phosphoric acid and sulfuric acid.

However, as Kamimura teaches that either phosphoric acid or sulfuric acid may be used it would have been obvious to one skilled in the art to use a combination of phosphoric acid and sulfuric acid because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose."1


Allowable Subject Matter
Claims 3, 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             


    
        
            
        
            
        
            
    

    
        1 In re Kerkhoven 205 USPQ 1069 (CCPA 1980). Cites In re Susi 169 USPQ 423, 426 (CCPA 1971); In re Crockett 126 USPQ 186, 188 (CCPA 1960). See also Ex parte Quadranti 25 USPQ 2d 1071 (BPAI 1992).